DETAILED ACTION
Response to Arguments
Applicant’s arguments, see remarks, filed 05 July 2021, with respect to claims 1-9 have been fully considered and are persuasive.  The Non-Final Rejection of 05 February 2021 has been withdrawn. 

Election/Restrictions

This application is in condition for allowance except for the presence of claims 10-20 directed to inventions/species non-elected without traverse.  Accordingly, claims 10-20 have been cancelled.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the prior art, Chen et al. (US pgPub 2005/0133736) teaches an ion implantation apparatus (fig. 1), comprising: an ion source (12); an analyzer (14) coupled to the ion source (as seen in figure 1); an accelerator (18) coupled to the analyzer (as seen in figure 1); a process chamber (26) configured to receive contaminant particles from the accelerator (contaminate particles that pass  particle collector 24a/24b); and a collecting plate (24a/24b) disposed between the accelerator (18) and the process chamber (26), the collecting plate having a body (20 as seen in figure 3). 
Blake et al. (USPN 5,656,092) teaches a contaminant particle trap 74 “constructed from the foam aluminum material and has a high surface area. An inner surface that bounds the through passage pockets, depressions and crevices. The aluminum forms a lattice structure of connected segments interspaced by irregularly organized voids into which the stray contaminants can center and become trapped” (col. 5, lines 66-67 through col. 6, lines 1-7). 
Colvin (US pgPub 2011/0012033) teaches a louvered enclosures 250 (fig. 5) to transport the particulate contamination to the external environment ([0052]).  Figures 5-8 show louvres 266 forming openings in the enclosure. 
Meng et al. (US pgPub 20200098544) teaches an angled trench structure for trapping impurities in an ion source and preventing formation of a continuous conduction path within the inner surface of a brushing (see figure 2, abstract and paragraphs [0041]-[0042]). 
Harrington et al. (USPN 6,525,326) teaches a plurality of elongated trap member 44 and 46 that extend generally radially inward from the sidewall portions 30/32 so as to surround the ion beam to facilitate trapping particles as they move downstream.  The trap members are formed of graphite (see col. 4, lines 19-26). 
Ryding et al. (US pgPub 2009/0095916) teaches a roughened surface 62 comprising angled slots to reduce neutral contamination ([0037]/[0045]). 
Eisner et al. (US pgPub 2013/0181139) teaches “Methods and apparatus for reducing energy contamination can be provided to a beam line assembly for ion implantation. Protrusions comprising surface areas and grooves there between can face neutral trajectories within a line of sight view from the work piece within the beam line assembly. The protrusions can alter the course of the neutral trajectories away from the workpiece or cause alternate trajectories for further impacting before hitting a workpiece, and 
	Lastly, upon further search and consideration, KR20060100739A (copy of publication and translated abstract submitted herewith) teaches at least one graphite layer having a plurality of blocking protrusions for preventing the flow of contaminants such as particles generated when the various types of ions or extracted ions collides with the inner wall of the chamber (see translated abstract)
	That is, collecting plates disposed between an accelerator and process chamber configured to receive contaminant particles from the accelerator are well known to the art.  Further, while collector bodies are known to have patterned plates (i.e. of toothed or jawed surfaces) or of holes or louvres, prior art fails to disclose or reasonably suggest (underlined features are the allowable limitations in combination with the claim as a whole):
An ion implantation apparatus, comprising: an ion source; an analyzer coupled to the ion source; an accelerator coupled to the analyzer; a process chamber; and a collecting plate disposed between the accelerator and the process chamber, the collecting plate being configured to receive contaminant particles from the accelerator, the collecting plate comprising a body comprising a plurality of holes respectively partially covered by a corresponding one of a plurality of mitt members, wherein each of the plurality of mitt members defines a pocket opening, and wherein each of the plurality of mitt members and the corresponding one of the plurality of holes cooperatively form a cavity.
Claims 2-9 are allowed by virtue of their dependencies on independent claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881